        Case 2:19-cv-02496-DDC-JPO Document 71 Filed 05/29/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS

SUSAN NORWOOD,

                                Plaintiff,

v.                                                      Case No. 19-2496-DDC

UNITED PARCEL SERVICE, INC.,

                                Defendant.

                                             ORDER

        The defendant, United Parcel Service, Inc., has filed a motion (ECF No. 53) seeking

to compel supplemental discovery responses from the plaintiff, Susan Norwood. Plaintiff

has alleged gender discrimination, disability discrimination, retaliation, and wrongful

discharge claims.1 Defendant served written discovery on December 26, 2019.2 Plaintiff

served responses on January 13, 2020 and has continued to supplement her responses since

then.3 Defendant moves to compel supplemental answers to one interrogatory and the

corresponding request for production. Plaintiff’s response states she has already served all

responsive information.4 For the reasons discussed below, the motion is granted.




1
    ECF No. 1.
2
    ECF No. 25.
3
    ECF No. 54-1.
4
    ECF No. 60.
O:\ORDERS\19-2496-DDC-53.DOCX
          Case 2:19-cv-02496-DDC-JPO Document 71 Filed 05/29/20 Page 2 of 5




          As a threshold matter, the court first considers whether the parties have sufficiently

conferred regarding defendant’s motion, as required by D. Kan. R. 37.2. A review of the

briefing and attached exhibits indicates counsel communicated via e-mail and telephone.5

The court finds counsel have adequately conferred.

Interrogatory No. 15

          Interrogatory No. 15 reads:

          During the last three (3) years of your employment with Defendant, did you
          make or receive any video or audio recordings of any current or former
          employee of Defendant that relate to the allegations in Paragraphs 6-162 of
          your Amended Complaint? If so, please identify each recording by its form
          (video or audio), the date and content of the recording, and the names of
          anyone who appears in/on the recording(s).6

          Plaintiff answered the interrogatory by identifying three recordings: an audio

recording from March 28, 2018; (2) a phone video from March 29, 2018; and (3) an audio

recording from June 19, 2018.7 Plaintiff objected to producing any recording “made by

other clients.”8

Request No. 14

          Request No. 14 seeks: “Audio, pictorial, or video recording of any existing or

former employee or agent of Defendant (other than you) that relates to any of your claims




5
    ECF No. 54.
6
    ECF No. 54-1 at 3.
7
    Id.
8
    Id.
                                                2
           Case 2:19-cv-02496-DDC-JPO Document 71 Filed 05/29/20 Page 3 of 5




in this lawsuit.”9 Plaintiff responded, “Attached. My lawyer may have such documents,

but they are not within my control.”10 However, plaintiff did not produce any recordings

at that time.11

           During a February 11, 2020 deposition, the recordings arose as a topic when defense

counsel objected to a line of questioning. After the deposition, defendant asked for formal

production of all recordings, and plaintiff provided 13 recordings.12 Defendant argued the

descriptions of the recordings were inadequate; the dates and participants were unclear,

and none had Bates labeling.13 Defendant sent a letter regarding the discovery deficiencies,

asking plaintiff to confirm all recordings had been produced and to adequately describe the

recordings that had already been produced.14 Plaintiff represented she did not have

additional videos but did not add the descriptions of the existing videos, “including what

the recordings were, who appeared on the recordings, and whether those recordings

produced were the ones identified in response to Interrogatory No. 15.”15 The parties have

since engaged in conversations about supplementing the discovery responses, and plaintiff




9
    ECF No. 54-2 at 3.
10
     Id. at 3.
11
     ECF No. 54 at 2.
12
     Id. at 3.
13
     Id.
14
     Id. at 4.
15
     Id.
                                                3
           Case 2:19-cv-02496-DDC-JPO Document 71 Filed 05/29/20 Page 4 of 5




has found additional recordings in the interim.16 It appears there is at least one recording

plaintiff has identified but has not produced.17 Defendant maintains the recording clips

plaintiff has produced do not flow together, appear to start and stop in the middle of

conversations, and at least one recording ends mid-sentence.18

           Defendant argues any recordings are relevant to show plaintiff disregarded

defendant’s policy prohibiting the recording of meetings and conversations in the

workplace.19 Defendant further argues the records are important to its defense because of

plaintiff’s claim that defendant should have waived that policy as an accommodation.20

Plaintiff has not objected to Interrogatory No. 15 or Request No. 14, so there are no

objections before the court. The court accepts defendant’s argument that the recordings

are relevant.

           Essentially, this comes down to a communication issue between the parties. The

court does not doubt their good-faith efforts to obtain the responsive information, but the

piece-meal communication has not been successful. Plaintiff represents in her response

she has no additional recordings, but the court cannot evaluate whether that is accurate on



16
     Id. at 6.
17
     Id.
18
     ECF No. 65 at 2.
19
  ECF No. 54 at 2. Defendant represents it allowed plaintiff to make one recording of her
ADA Checklist Meeting, “which management admits was a mistake; after that date, she
was told she could not make further recordings.” Id. The motion notes this permitted
recording occurred on June 19, 2020, which the court construes as a typo.
20
     Id. at 2-3.
                                              4
        Case 2:19-cv-02496-DDC-JPO Document 71 Filed 05/29/20 Page 5 of 5




the current record.21 By June 11, 2020, plaintiff shall verify in writing that she has

produced all responsive recordings to the interrogatory and the request for production.

That includes any responsive recordings plaintiff has provided to her counsel, which are

also discoverable.      Plaintiff shall clarify in writing the date and attendees for each

recording.    Further, plaintiff shall clarify in writing the sequence and scope of the

recordings and explain whether they represent portions of a meeting or an entire meeting.

If the parties continue to struggle after that production, they should confer over the phone

to ensure all information is communicated clearly.

         IT IS THEREFORE ORDERED that defendant’s motion to compel (ECF No. 53)

is granted.

         Dated May 29, 2020, at Kansas City, Kansas.

                                            s/ James P. O’Hara
                                           James P. O’Hara
                                           U.S. Magistrate Judge




21
     ECF No. 60 at 1.
                                              5
